Order, Supreme Court, New York County, entered September 27, 1978, denying claimant Synor Garage Corporation’s motion for release of a trade-fixture award, unanimously affirmed, without costs or disbursements. Order, Supreme Court, New York County, entered September 27, 1978, denying claimants Finks’ motion for release of the balance of a fee award, unanimously reversed, on the law, without costs or disbursements, and the motion granted. Special Term properly rejected Synor’s contention that the Statute of Limitations bars the enforceability of the city’s rent lien. Subdivision d of section B15-37.0 of the Administrative Code of the City of New York provides that "the rental * * * during the period between the date of vesting of title in the city and the date of the actual payment of the award, shall be a lien against such award”. Furthermore, water charges are payable by "the occupant” and are afforded a statutory lien in reduction of condemnation awards. (See Matter of City of New York [Rockaway Beach— Hammel Boardwalk Corp.], 288 NY 51, 57; Administrative Code, §§ 415(1)-7.0, 415(1)-17.0, subd b; § 415(1)-19.0.) In light of its failure to protest at the time of billing, Synor’s claims that the water meter charges are not its responsibility raise no defense or, indeed, even an issue. On this record, however, no basis is shown to hold the individual fee owner, Fink, personally liable for the rent lien deficit. The facts presented here do not justify "piercing the corporate veil” to reach the assets of Fink, the principal and sole stockholder of Synor. (See Walkovszky v Carlton, 18 NY2d 414, 417 and cases cited therein.) Concur—Fein, J. P., Sullivan, Markewich, Lupiano and Bloom, JJ.